
	

113 HRES 779 IH: To establish prospective standards effective January 20, 2017 defining impeachable “high crimes and misdemeanors” within the meaning of Article II, section 4 as applied to the President of the United States to provide fair warning and evenhandedness in the administration of the impeachment power of the House of Representatives.
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 779
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mr. Bentivolio submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		To establish prospective standards effective January 20, 2017 defining impeachable high crimes and misdemeanors within the meaning of Article II, section 4 as applied to the President of the United States to
			 provide fair warning and evenhandedness in the administration of the
			 impeachment power of the House of Representatives.
	
	
		Whereas Article II, section 4 of the Constitution provides that, The President, Vice President and all civil Officers of the United States, shall be removed from
			 Office on Impeachment for, and Conviction of, Treason, Bribery, or other
			 high Crimes and Misdemeanors;Whereas Article I, section 2, clause 5 provides that, The House of Representatives … shall have the sole power of impeachment;Whereas Benjamin Franklin at the constitutional convention described the impeachment power as the
			 alternative to the historical practice of assassination to remove tyrants;Whereas the constitutional convention rejected neglect of duty or maladministration as impeachment standards in favor of high crimes and misdemeanors because the former terms were too broad;Whereas Alexander Hamilton in Federalist 65  explained that impeachable offenses proceed from the misconduct of public men, or, in other words, from the abuse or violation of some
			 public trust. They are of a nature which may with peculiar propriety be
			 denominated POLITICAL, as they relate chiefly to injuries done immediately
			 to the society itself;Whereas impeachable high crimes and misdemeanors has an objective meaning based on the intent of the Constitution’s framers and British impeachment
			 precedents;Whereas then Congressman Gerald R. Ford erred in 1970 when he declared that, An impeachable offense is whatever a majority of the House of Representatives considers it to be at
			 a given moment in history;Whereas the House of Representatives has voted articles of impeachment against two Presidents, one
			 Cabinet officer, one Senator, one Supreme Court Justice, and eleven (11)
			 Federal judges without providing a general standard for defining an
			 impeachable offense;Whereas the law should warn before it strikes;Whereas the absence of impeachment standards creates an appearance that impeachment is a partisan
			 exercise, which undermines its legitimacy and deters its use;Whereas the impeachment power of the House of Representatives is a cornerstone safeguard against
			 Presidential tyranny;Whereas the past neglect of the House of Representatives to use the impeachment power against
			 Presidential usurpations and lawlessness has concentrated alarming power
			 in the executive branch, crippled liberty, undermined transparency, and
			 encouraged Presidents to further aggrandizements; andWhereas it would be unfair and would carry an appearance of partisanship if newly articulated
			 impeachment standards were applied to the incumbent President:  Now,
			 therefore, be it
	
		1.Definition of Presidential impeachable offenses
			The House of Representatives declares that the following Presidential actions shall constitute
			 impeachable high crimes and misdemeanors within the meaning of Article II, section 4, which will cause the House to vote an article or
			 articles of impeachment to send to the Senate for trial—(1)initiating war without express congressional authorization;(2)killing American citizens in the United States or abroad who are not then engaged in active
			 hostilities against the United States without due process (unless the
			 citizen was then under indictment for a felony and the killing was
			 necessary to prevent imminent serious physical danger to third parties);(3)failing to superintend subordinates guilty of chronic constitutional abuses;(4)expending money in violation of conditions imposed for the expenditure of appropriated funds;(5)intentionally lying to Congress to obtain an authorization for war;(6)failing to take care that the laws be faithfully executed through signing statements or systematic
			 policies of non-enforcement;(7)substituting executive agreements for treaties;(8)intentionally lying under oath to a Federal judge or grand jury;(9)misusing Federal agencies to advance a partisan political agenda; and(10)refusing to comply with a congressional subpoena for documents or testimony issued for a legitimate
			 legislative purpose.2.Effective dateThis Resolution shall take effect on January 20, 2017.
